539 N.E.2d 3 (1989)
Gregory E. GOLLNICK, Appellant (Defendant below),
v.
Karen A. GOLLNICK, a Minor, B/N/F, Verna Gollnick and Verna Gollnick, Appellee (Plaintiffs below).
No. 73S01-8905-CV-424.
Supreme Court of Indiana.
May 30, 1989.
*4 Peter G. Tamulonis, Robert J. Wampler, Lynn A. Francis, Kightlinger & Gray, Robert A. Smith, N. Kathleen Wenzel, Lewis, Bowman, St. Clair & Wagner, Indianapolis, for appellant.
Scott D. Pankow, Sipe, Pankow, Han & Associates, Howard S. Young, Jr., Young & Young, Indianapolis, Charles T. Bate, Bate, Harrold & Meltzer, Shelbyville, for appellee.

ON PETITION TO TRANSFER
PER CURIAM.
On Karen R. Gollnick's complaint against her father Gregory E. Gollnick and her aunt and uncle, John and Margaret Gollnick, the trial court denied each defendant's motion for summary judgment. The Court of Appeals concluded that the Gollnicks were entitled to summary judgment and reversed. On rehearing, the Court of Appeals held that Gregory E. Gollnick was not entitled to summary judgment and affirmed the trial court's denial. Gollnick v. Gollnick (1988), Ind. App., 517 N.E.2d 1257. In so doing, the Court of Appeals did not alter Indiana law on parental immunity; it merely applied California law to the claim against Gregory E. Gollnick in accordance with the choice of law rule announced in Hubbard Manufacturing Co. v. Greeson (1987), Ind., 515 N.E.2d 1071. This Court concludes that this decision was correct. We grant the petition to transfer and vacate the Court of Appeals' original opinion, found at 514 N.E.2d 645. We adopt and affirm the decision of the Court of Appeals on rehearing. App.Rule 11(B)(3), Ind.Rules of Procedure.
SHEPARD, C.J., and DeBRULER and DICKSON, JJ., concur.
GIVAN and PIVARNIK, JJ., concur in result.